           Case 7:20-cv-00193-CM Document 5 Filed 01/13/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _x

LAK3, LLC,

                Appellant(s),

       -against-                                                   20 Civ. 193 (CM)(PED)

Sean M. Dunn,

                Appellee(s),

- - - - - - - - - - - - - - - - -X


                                             ORDER

McMahon, J.:


       The Court has set the following briefing schedule on this Bankruptcy appeal.
Appellant's brief and record due February 21, 2020; Appellees' opposition brief is due April 4,
2020; Appellant's reply brief is due April 24, 2020.




                                                    SO ORDERED:




                                                     ChiefU.S.D.J.


Dated: January 13, 2020
New York, New York
